Citation Nr: 0821237	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  97-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected low back pain with disc protrusion, 
evaluated as 20 percent disabling effective August 1, 1996, 
and 40 percent disabling effective July 21, 2005.

2.  Entitlement to an increased initial disability rating for 
service-connected right elbow cubital tunnel syndrome 
evaluated as 10 percent disabling effective August 1, 1996, 
and 20 percent disabling effective July 21, 2005.

3.  Entitlement to an increased initial disability rating for 
service-connected left elbow cubital tunnel syndrome 
evaluated as 10 percent disabling effective August 1, 1996, 
and 20 percent disabling effective July 21, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1996. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Procedural history

The veteran's claim was denied in an October 1996 rating 
decision.  The veteran disagreed and timely appealed.  

In June 1997, the veteran and his representative presented 
evidence and testimony in support of his claim to a local 
hearing officer at the RO.  In December 2002, the veteran and 
his representative presented evidence at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  
Transcripts of the hearings have been associated with the 
veteran's VA claims folder.

The Board remanded the claims in a June 2003 decision for 
further evidentiary and procedural development.  In a January 
2005 decision, the Board once again remanded the claim for 
further development.  In a September 2006 decision, the Board 
remanded the claims stated above for the issuance of a 
supplemental statement of the case (SSOC).  The claims have 
been returned to the Board for further consideration.
Issues not on appeal

The Board denied entitlement to increased disability rating 
for service-connected hallux valgus conditions of the 
veteran's left and right feet.  Nothing in the record 
indicates the veteran disagreed with that decision and thus, 
it is a final decision.  As such, the issues are not in 
appellate status.  See 38 C.F.R. § 20.1100 (2007).


FINDINGS OF FACT

1.  The veteran's low back condition is manifested by 
complaints of severe pain with radiation of pain bilaterally 
to the feet, and a diagnosis of lumbar degenerative disc 
disease; central annular tear with a small broad-based 
central disc protrusion at L5-S1 contacting bilateral S1 
nerve roots; and, without evidence of spinal canal stenosis 
and with objective decreased range of motion and increased 
pain, resulting in loss of work of about 25-to-30 days in a 
12 month period.

2.  The veteran's right elbow cubital tunnel syndrome is 
manifested by symptomatology worse than on the left, with 
mild neurologic deficits and mild to moderate disabling 
symptoms in 1997, a very mild neuropathy in 2003, and 
moderate disabling symptoms in 2005.

3.  The veteran's left elbow cubital tunnel syndrome is 
manifested by mild neuropathy and mildly disabling effect of 
the neuropathy.

4.  The evidence of record indicates the presence of a 
tender, 12 centimeter scar on the right elbow

5.  The evidence of record indicates the presence of a 
tender, 8 centimeter scar on the left elbow.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess 20 percent 
prior to July 21, 2005, and the criteria for a disability 
rating in excess of 40 percent after July 21, 2005, for 
service-connected low back pain with disc protrusion are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (1996) and 5243 (2007).

2.  The criteria for a disability rating in excess 10 percent 
prior to July 21, 2005, for service-connected right cubital 
tunnel syndrome have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8616 (2007).

3.  The criteria for a disability rating in excess of 30 
percent after July 21, 2005, for service-connected right 
cubital tunnel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8616 
(2007).

4.  The criteria for a disability rating in excess 10 percent 
prior to July 21, 2005, and the criteria for a disability 
rating in excess of 20 percent after July 21, 2005, for 
service-connected left cubital tunnel syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2007).

5.  A separate disability rating of 10 percent is assigned 
for the post-operative scar on the right elbow.  38 C.F.R. 
§§ 4.25, 4.118, Diagnostic Code 7804 (2007); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

6.  A separate disability rating of 10 percent is assigned 
for the post-operative scar on the left elbow.  38 C.F.R. 
§§ 4.25, 4.118, Diagnostic Code 7804 (2007); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his service connected 
disabilities are worse than that recognized by VA.  He 
submits that he is entitled to a disability rating for each 
disability greater than that assigned by VA for the period 
from August 1, 1996, to July 21, 2005, and for the period 
July 21, 2005 to the present date.  The Board will address 
certain preliminary matters and then render a decision on the 
issues.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the September 2006 Board decision ordered VBA 
to address the issues raised in this appeal in a supplemental 
statement of the case (SSOC).  In a SSOC dated October 2007, 
VBA denied the veteran's claims for increased initial 
disability ratings for his low back and bilateral elbow 
disabilities.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order")

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in July 
2003 and January 2005 prior to the last adjudication of the 
veteran's claim.  Thus, the requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for increased ratings. 
Specifically, both letters stated that the evidence must show 
that his service connected disabilities have increased in 
severity.  Additionally, the December 2003 statement of the 
case (SOC) notified the veteran of the reasons for the denial 
of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim, including 
the criteria of both the new and former rating criteria for 
his back disability.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the January 2005 notice letter, the RO informed 
the claimant to submit any evidence in his possession that 
pertains to the claim. Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in the October 2007 SSOC how disability ratings and 
effective dates were determined.]

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records identified by the veteran are in the 
claims folder.  The veteran was also afforded VA examinations 
in July 2005, July 2003 and February 2002 in connection with 
his claims.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

Significantly, the veteran's representative has 
submitted briefs in support of the veteran's claim dated 
July 2004.  In the brief, the veteran's representative 
set out the specific criteria of the diagnostic codes 
pertaining to the veteran's claims for disabilities, and 
specified the relevant symptomatology for those 
disabilities.  Such statements make clear that the 
veteran through his representative had actual knowledge 
of the information required under Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran and 
his representative presented evidence and testimony before 
the undersigned VLJ as well as presented evidence at a local 
RO hearing.  The Board further notes that the veteran has 
submitted evidence not considered by the agency of original 
jurisdiction (AOJ) and has indicated through his 
representative that he waived his right for AOJ consideration 
of that evidence prior to review by the Board.  See March 17, 
2008, letter from DAV representative.

The Board will therefore proceed to a decision on the merits.  



1.  Entitlement to an increased initial disability rating for 
service-connected low back pain with disc protrusion, 
evaluated as 20 percent disabling effective August 1, 1996, 
and 40 percent disabling effective July 21, 2005.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Specific rating criteria

The veteran's claim was received by the RO August 1996.  
Subsequent to the veteran's claim, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended on two occasions.  The first amendment was effective 
September 23, 2002.  The second, and more significant change, 
was effective September 26, 2003.  See 68 Fed. Reg. 51, 454-
51, 458 (Aug. 27, 2003).  Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOGCPREC 7-2003.  

In the December 2003 SSOC, VBA informed the veteran of the 
new criteria and readjudicated the claim under both the old 
and new criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board will similarly apply both the old and new 
versions of the criteria to the veteran's claim.  However, 
the revised criteria may not be applied to any time period 
before the effective date of the change.  See VAOPGCPREC 3- 
2000; see also Green v. Brown, 10 Vet. App. 111, 117 (1997).



(i.) The former schedular criteria

Under the 1996 criteria, the veteran's service-connected low 
back disability has been evaluated by the RO under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5293 [Intervertebral disc syndrome] 
(1996) and (2002).  

Diagnostic Code 5293, effective prior to September 26, 2003, 
provided the following:

Pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief . . . . . 
. . 60 percent

Severe; recurring attacks, with intermittent relief 
. . . . . . 40 percent

Moderate; recurring attacks . . . . . . . . . . 20 
percent

Mild . . . . . . . . 10 percent

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002 
and 2006).  

Words such as "moderate" or "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 4.2, 4.6 (2007).  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Severe" is 
generally defined as "of a great degree: serious." See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.

(ii.)  The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine.

A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).



Analysis

Assignment of diagnostic code

The veteran's service-connected low back disability was 
initially rated under former Diagnostic Code 5293 
[Intervertebral disc syndrome].  It appears that the RO also 
currently rated under Diagnostic Code 5243 [Intervertebral 
disc syndrome], which means that it is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's service-connected low back disability is 
manifested by complaints of severe pain with radiation of 
pain bilaterally to the feet.  A July 2005 VA examiner 
diagnosed the veteran's back condition as lumbar degenerative 
disc disease; central annular tear with a small broad-based 
central disc protrusion at L5-S1 contacting bilateral S1 
nerve roots; and, without evidence of spinal canal stenosis 
and with objective decreased range of motion and increased 
pain.  The record includes evidence that the veteran's back 
pain flare-ups have caused him to miss work for a period of 
about 25-to-30 days.  The record also contains evidence of 
slight degenerative arthritis of the lumbar spine.

Based on these diagnoses, the Board has determined that the 
most appropriate diagnostic codes are former Diagnostic Code 
5293 and current Diagnostic Code 5243.  In the rating 
decision and following statements of the case, the RO has 
assessed the range of motion of the veteran's low back in the 
analysis of the claim, and it appears that the disability 
rating was determined by assessing the amount of work-days 
the veteran missed due to his back disability.  As indicated 
above, the Board will apply Diagnostic Code 5243 
[Intervertebral disc syndrome], which means that either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, will apply and whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25, will provide the final 
disability rating.  

With respect to former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome], the 
Board notes that in the December 2002 hearing, the veteran's 
representative indicated he believed the appropriate 
Diagnostic Code was 5293 and the appropriate disability 
rating was 60 percent.  The veteran has not indicated any 
other specific diagnostic codes were more appropriate.

For those reasons, the Board believes that the veteran has 
been appropriately rated by the RO under Former Diagnostic 
Codes 5293 and current Diagnostic Code 5243.

Schedular rating

(i)  The former criteria

The Board observes that the relevant rating criteria did not 
change between August 1, 1996, and September 25, 2003.

The veteran's lumbar spine disability has been assigned a 20 
percent rating under former Diagnostic Code 5293.  
Essentially, the veteran complains of lower back pain, 
primarily localized to the lumbosacral spine.  As noted, 
Diagnostic Code 5293 applies only to the period between 
August 1, 1996, to September 25, 2003.  The veteran was rated 
as 20 percent disabled during that period.  A higher 40 
percent disability rating is appropriate if the evidence 
shows the veteran's back condition is severe with recurring 
attacks and with intermittent relief.

An April 1997 VA medical examiner noted the veteran's 
lumbosacral spine range of motion was: forward flexion 90 
degrees; backward extension 20 degrees with pain; left 
lateral flexion 30 degrees with pain; right lateral flexion 
30 degrees with pain; left and right rotation of 30 degrees 
with pain.  

The veteran testified at the June 1997 local hearing that he 
felt entitled to a higher disability rating because "I have 
severe pain in the morning when get up (sic)."  He described 
that he could get "little pinches like nerves or something 
you know it will make me stop in my tracks a lot of times."  
He described how he had been on medications without 
significant relief and how prolonged sitting exacerbated his 
symptoms.  

An October 1997 VA medical examiner reported the veteran 
complained of "low back pain and left lower extremity 
numbness since 1978."  The examiner noted station and gait 
were unremarkable, and diagnosed "chronic low back pain and 
possible left lumbosacral radiculopathy."  

A May 1999 VA examination stated that lumbar spine x-rays 
taken in December 1996 and August 1998 were normal, and a 
review of February 1996 MRI films revealed "mild sized 
central disc bulge at L5-S1.  The examiner stated the veteran 
complained of "aching, burning and stabbing pain [in] the 
lower lumbar area with numbness and aching pain all the way 
down to his posterior left leg."  The examiner noted no 
evidence of a limp or painful ambulation; the veteran could 
touch his toes but struggled to get that far; "right lateral 
tilt is 25 degrees which is normal;" "left lateral tilt is 
20 degrees"; "right and left rotational motions are done 
through full range"; and "extension is 20 degrees with 
normal being 25."  No mention was made by the examiner 
regarding lost work-days due to the veteran's lumbar spine.

A February 2002 examiner noted that the veteran's low back 
pain decreased with physical therapy and chiropractic 
treatments.  The examiner, who reviewed the veteran's C-file, 
noted that in 1998:

[The veteran] reported radiating pain to his left 
hip and left outer leg and occasional sharp lancing 
pain in the left low back to the left leg with 
numbness of the left lateral leg.  He was having 
difficulty walking on flat surfaces, stairs, 
sitting for longer than one hour, standing longer 
than 45 minutes which increased the pain. . . . An 
MRI was accomplished June 15, 1999 revealing disk 
protrusion and herniation at L5-S1 with slight 
impression on the anterior thecal sac and minimal 
disk bulging at levels L3, L4 and L5 and 
osteophytes were noted.

The examiner stated that the veteran reported he had flareups 
approximately three times a month which increased his pain to 
high levels for a period of one or two days.  The veteran's 
range of motion was forward flexion of to 80 degrees with 
pain at 70 degrees; extension was to 8 degrees with sharp 
pain; lateral flexion left and right to 20 degrees with sharp 
pain; and rotation to the left and right of 24 degrees.  The 
examiner noted there was decreased sensation over the 
"lateral aspect of the left lower extremity."  The 
diagnosis was "degenerative osteoarthritis and disk disease 
of the lumbar spine with clinical evidence of lumbar 5 
radiculopathy."

A July 2003 examiner stated the veteran complained of 
"sharp, shooting pain constantly down the left leg, muscle 
spasms two to three times a month, morning stiffness, 
incapacitation of two or three times a year."  The veteran 
reported that he had used "85 hours of sic and annual leave 
in the previous year."  The veteran's range of motion was 
noted to be: forward flexion to 80 degrees with pain at 75 
degrees; extension at the end of motion at 12 degrees; right 
lateral flexion to 20 degrees with pain and left lateral 
flextion to 25 degrees; and left and right rotation to 30 
degrees without pain.  The diagnosis was degenerative 
osteoarthritis and disk disease, lumbar spine at L4-L5 and 
L5-S1 and bulging disks at levels L2 through S1.  The 
examiner further stated:

At this time there is no evidence of radiculopathy 
on the EMG study, and he does have noted pain on 
movement but no weakened movement, no excessive 
fatiguability or incoordination on movement of the 
back.  Any additional losses on flare-ups are due 
to pain, and at this time it is not feasible to 
make a determination as to how many degrees of loss 
during flare-ups.

The July 2003 examiner also noted the record indicated that 
the only physical therapy that helped the veteran was a 
"whirlpool and wearing the transcutaneous electrical nerve 
stimulation unit."  There is no evidence the veteran used 
assistive walking devices and there is no record that a back 
brace was prescribed or used.

The Board noted above that the term severe means "of a great 
degree: serious."  A review of the evidence indicates the 
veteran lost 10 degrees of forward flexion, 8 degrees of 
extension, 5 degrees of left lateral flexion and 10 degrees 
of right lateral flexion between April 1997 and July 2003.  
The evidence indicates the veteran had about two weeks of 
incapacitation for a period of the year preceding the July 
2003 examination.  In sum, the Board finds that the evidence 
of the veteran's back condition does not meet the criteria of 
a "severe" disability.  The loss of range of motion was 
relatively marginal and the two weeks of incapacitation were 
not, in the Board's view, of a great degree.

An increased disability rating greater than the assigned 20 
percent disability rating is accordingly not warranted under 
the former schedular criteria.

(ii)  The current criteria

Under the current criteria which became effective September 
26, 2003, the veteran's back disability is rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  The Board will first address the time 
period between September 26, 2003 and July 21, 2005; the 
dates when the current criteria became effective and the 
effective date of a 40 percent disability rating.  The Board 
will then separately address the period after July 21, 2005.

September 26, 2003 - July 21, 2005

To obtain a disability rating higher than the 20 percent 
disability rating assigned for the period between September 
26, 2003, and July 21, 2005, under the general rating formula 
for back disabilities, the veteran would have to demonstrate 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

As discussed above, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
is 240 degrees.  As noted above, the veteran had forward 
flexion to 80 degrees, extension to 12 degrees, right and 
left lateral flexion to 20 and 25 degrees respectively, and 
bilateral rotation of 30 degrees.  The veteran's most recent 
combined range of motion is far in excess of the 120 degrees 
required for the assignment of a 20 percent rating.  Indeed, 
the combined range of motion is approximately 167 degrees.  
There is no evidence that the veteran's gait was abnormal, no 
evidence of scoliosis, reversed lordosis or abnormal kyposis 
is noted.  There is no evidence of ankylosis.

In sum, the criteria for the assignment of 40 percent 
disability rating are not met or approximated.  Thus, 
application of the General Rating Formula for Diseases and 
Injuries of the Spine does not further the veteran's cause.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the veteran would have to 
demonstrate incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  As noted, the record indicates that veteran had 
approximately 2 weeks of incapacitation.  

In short, there is no basis for assigning a higher disability 
rating under the general formula for rating spine 
disabilities or the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, and, for reasons 
stated above, the Board finds that a schedular rating beyond 
the 20 percent disability rating may not be assigned under 
the current schedular criteria for the period between 
September 26, 2003 and July 21, 2005.

Post July 21, 2005

The veteran's service-connected low back disability rating 
was evaluated as 40 percent disabling effective July 21, 
2005.  Thus, the Board's inquiry is whether the evidence 
supports a finding of a disability rating in excess of 40 
percent from July 21, 2005.  

As noted above, in order to obtain a disability rating higher 
than the assigned 40 percent disability rating, the veteran 
would have to show unfavorable ankylosis of the entire 
thoracolumbar spine under the general rating formula for back 
disabilities, and incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes.

On July 21, 2005, a VA examiner reported the veteran had more 
significant problems with flareups with his back that 
resulted in intense shooting pain and a tingling sensation of 
the medial aspect of the foot descending to the toes.  The 
examiner sated that the veteran "has had a documented loss 
of at least 25-30 days over the last year, which has required 
him to have bedrest, two to three or four days at a time, 
gradually improving after rest."  The examiner reported that 
the "flareups occur on a frequency of approximately two to 
three every month."  The July 2005 examiner also stated the 
veteran said the flareups cause cold sweats, some bladder 
problems including two to four times nocturia, constipation 
caused by the medication, and erectile dysfunction.  The 
veteran did not use walking or other assistive devices and no 
use of a back brace was mentioned.  Range of motion was noted 
to be forward flexion of 0-40 degrees with significant pain; 
extension of 0-5 degrees with complaints of pain; lateral 
flexion of 0-20 degrees on both sides; and, rotation of 20 
degrees on both sides.  The examiner noted ankle jerks were 
present and sensation on the feet appeared to be " slightly 
diminished."  X-ray evidence showed "narrowing at L5-S1 
disk space."  

The examiner also stated that there was "significant 
reduction in range of motion which is additionally 
significantly affected by a high degree of pain level both on 
use as well as some flareups . . . there is some weakness and 
easy fatigability."

There is no recent more evidence regarding the veteran's 
lumbar spine that indicates any increased disability.  The 
veteran has submitted several statements of coworkers who, in 
essence, describe that the veteran has a back condition and 
its effect on him in a work environment.  However, each are 
conclusive in that they simply state that the veteran's back 
symptoms affect his job performance, or are hearsay in that 
they repeat the veteran's contention that his medications do 
not always give him relief.  However, they do state that they 
have observed the veteran walk gingerly, have noticed that 
the veteran has difficulty sitting for long periods, and that 
he has missed work.  To that extent, they are relevant and 
probative.

There is no evidence of unfavorable ankylosis of any portion 
of the veteran's spine.  Thus, the criteria for an increased 
disability rating under the general rating formula have not 
been met.  The evidence is, in the light most favorable to 
the veteran, that he has missed about four weeks of work due 
to incapacitating episodes.  The criteria under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes requires evidence of at least six 
weeks.  Thus, the criteria for a disability rating in excess 
of 40 percent have not been met under either formula.

In sum, the Board finds that an increased disability rating 
in excess of 20 percent is not supported by the evidence for 
the period from August 1, 1996, to September 25, 2003, under 
either the former schedular criteria, and from September 26, 
2003, to July 21, 2005, under the current schedular criteria.  
The Board also finds that a disability rating in excess of 40 
percent is not supported by the evidence for the period from 
July 21, 2005 to the present time.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, because of the changes in law that have 
occurred during the pendency of the veteran's claim, the 
Board has completed an analysis to determine whether separate 
disability ratings were warranted for separate periods of 
time.  The Board has determined that separate ratings were 
not warranted beyond that granted by the RO.  Thus, the Board 
has complied with the requirements of Fenderson.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2006) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The record on appeal, as indicated above, shows that the 
veteran reported to the July 2005 examiner that his lumbar 
back flareups cause cold sweats, some bladder problems 
including two to four times nocturia, constipation caused by 
the medication, and erectile dysfunction.  However, the 
record does not contain any significant objectively 
demonstrated neurological symptomatology.  For that reason, 
the Board finds that a separate rating for neurological 
impairment is not warranted.

In addition, the veteran carries two low back diagnoses, 
lumbosacral strain and DJD.    Based on identified 
symptomatology, there is in essence to a single low back 
disability, manifested by low back pain.  Separately rating 
the two diagnoses would amount to prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2006) [the evaluation of the same 
disability under various diagnoses is to be avoided].   

Thus, Esteban considerations are not for application in this 
case.


DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The record indicates that the veteran does not use a brace or 
a device to assist with walking.  He does report his daily 
activities are somewhat affected by his back.  For example, 
the July 2005 examiner reported that he has a difficult time 
getting out of bed, that he has to walk slowly inside his 
house and lean over to take pressure off his back.  The 
veteran also reported that his outdoor activities have been 
curtailed, that he uses the railing to pull himself up stairs 
and his repeated incapacitating episodes have reduced his 
effectiveness at work.  

The examiner characterized the veteran's range of motion of 
the lumbar back as having "a significant reduction in range 
of motion which is additionally significantly affected by a 
high degree of pain level both on use as well as some 
flareups."  The examiner also stated that "there is some 
weakness and easy fatigability."  

The Board is of course aware of the veteran's contentions 
that he can walk only short distances and is otherwise 
severely limited, according to him because of his low back 
disability.  However, the medical records show that the 
veteran has other disabilities, some of which are service 
connected and some of which are not.  The Board observes that 
the veteran is rated under a diagnostic code which has 
criteria related to his painful episodes.  In sum, the Board 
finds that assignment of additional disability based on 
DeLuca factors is not warranted because the functional loss 
due to pain is considered in the evaluation under Diagnostic 
Code 5243.



Extraschedular consideration

Extraschedular consideration will be addressed at the end of 
the decision.

2.  Entitlement to an increased initial disability rating for 
service-connected right elbow cubital tunnel syndrome 
evaluated as 10 percent disabling effective August 1, 1996, 
and 20 percent disabling effective July 21, 2005.

3.  Entitlement to an increased initial disability rating for 
service-connected left elbow cubital tunnel syndrome 
evaluated as 10 percent disabling effective August 1, 1996, 
and 20 percent disabling effective July 21, 2005.

Relevant law and regulations

The relevant law and regulations pertaining to increased 
ratings - in general and rating musculoskeletal disabilities 
have been stated above and will not be repeated here.
Specific rating criteria

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major and minor upper 
extremity. A 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  A 40 percent evaluation is warranted for severe 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
30 percent evaluation is warranted for severe incomplete 
paralysis of the ulnar nerve of the minor upper extremity.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration. Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of left and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

See 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 
(2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected cubital tunnel syndrome of 
the right and left elbows was rated under38 C.F.R. § 4.124a, 
Diagnostic Codes 8616 (2007) [neuritis of the ulnar nerve].  
As above, the Board must first consider whether another 
rating code is "more appropriate" than the ones used by the 
RO.   See Tedeschi supra..  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case.  See Butts supra.  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio supra).

In this case, the veteran's bilateral elbow condition has 
been consistently diagnosed as bilateral cubital tunnel 
syndrome.  The July 2005 examiner provided a diagnosis of 
"status post bilateral cubital tunnel syndrome with ulnar 
nerve transposition and persistent bilateral ulnar 
neuropathy.  The Board observes that ulnar neuritis, although 
rated by analogy to paralysis of the ulnar nerve, has been 
assigned a separate diagnostic code.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8616. Therefore, the Board determines that 
the veteran's ulnar neuritis is appropriately rated under 
Diagnostic Code 8616.  The record does not indicate that the 
veteran has identified any other specific diagnostic codes he 
contends were more appropriate.  



Schedular rating

As above, the Board will address first whether the evidence 
of record supports a finding of a disability rating in excess 
of 10 percent for each elbow before July 20, 2005, and in 
excess of 20 percent for each elbow after July 21, 2005.

Pre-July 20, 2005

A May 1997 examiner reported that the veteran stated he had 
numbness of his hands, particularly along the ulnar aspect 
bilaterally, more on the right, and numbness of both medial 
forearms with more on the right.  The veteran also complained 
of pain and aching in his right index finger and pain in his 
elbows, particularly on the right.  The examiner noted 
veteran obtained relief keeping his right arm straight and he 
occasionally wore an elbow pad.  The examiner stated that 
February 1996 EMG reports and electrodiagnostic studies 
showed findings consistent with "bilateral ulnar neuropathy 
with involvement at the elbow on each side.  The diagnosis 
for the right elbow was "persistent right ulnar neuropathy 
with probable involvement at the elbow, status post 
decompressive surgery about one year ago."  The diagnosis 
for the left was "probable left ulnar neuropathy, most 
likely with involvement at the elbow . . . at this time, the 
clinical involvement appears to be mild."  The examiner also 
noted the veteran was right handed.

An October 1997 VA examiner reported the veteran complained 
of numbness in his right ulnar hand which is worse with elbow 
pressure or flexion, and reports of pain in the elbow and 
right ulnar forearm when gripping and with elbow flexion and 
full extension.  The veteran reported wearing pads on both 
elbows.  He also reported weakness in his grips of both 
hands. Examination showed no edema, discoloration or 
dystrophy except a possible slight atrophy of the right ulnar 
hand muscles.  Upper extremity range of motion was described 
as full, but with some discomfort to the right elbow on 
flexion and extension.  The examiner concluded that the 
veteran's "right ulnar objective neurologic deficits are 
mild and his symptoms seem to be mildly or perhaps mildly to 
moderately disabling on the right."  The examiner further 
concluded there were "no definite objective neurologic 
deficits," and mildly disabling symptoms on the left.  

A July 2003 examiner noted that he reviewed the claims folder 
and noted that the veteran had "right cubital tunnel release 
April 1996 and left cubital tunnel release October 16, 
2001."  The examiner noted range of motion of the veteran's 
elbows and wrists were "approximately normal."  He noted no 
atrophy in either arm, the hands or fingers.  There was no 
evidence of loss of reflexes, Griffin claw or flexion 
contractures of the fingers.  There was no evidence of 
weakened movement on extension or flexion of the writs, and 
the thumb range of motion was normal.  An August 2003 
electromyography and nerve conduction study resulted in a 
finding that there was "very mild residual of ulnar 
neuropathy at the elbow both sides with no evidence of acute 
pathology."

With regard to the veteran's major or right hand, as noted 
above, a 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity, and a 40 percent evaluation is warranted for 
severe incomplete paralysis of the ulnar nerve of the major 
upper extremity.  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  Although the 
word "severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious." See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.

In sum, the May 1997 examiner reported that the veteran's 
right arm symptomatology was worse than on the left.  The 
October 1997 examiner characterized the veteran's "right 
ulnar objective neurologic deficits are mild and his symptoms 
seem to be mildly or perhaps mildly to moderately disabling 
on the right."  The next evidence of record is the July 2003 
examination report which characterizes the veteran's right 
upper extremity neuropathy as "very mild," without 
distinction from the left.  The Board observes that the 
veteran's neurologic deficit on the major extremity have been 
characterized as mild in both the October 1997 and July 2003 
examinations, and there does not seem to be an appreciable 
change or worsening in his condition.  But, the 
symptomatology was characterized as "mildly to moderately 
disabling."  Providing the veteran with the benefit of the 
doubt, the Board finds that the criteria of a moderate 
neuritis are met and that a disability rating of 30 percent 
is warranted under Diagnostic Code 8616.  Because the 
evidence of record has not significantly changed since the 
veteran's initial claim, the Board finds that the effective 
date of the rating should be the date the original date of 
service connection.  

With regard to the left elbow, examiners have characterized 
the neuropathy and disabling effect of the neuropathy as 
"mild" or "mildly disabling."  As noted above, in order to 
justify an increased rating, the evidence would have to show 
a "moderate" condition.  The evidence does not show such a 
condition.  For those reasons, the Board finds that an 
increase in excess the currently awarded 10 percent 
disability rating for the period from August 1, 1996 to July 
20, 2005, is not warranted.

Post-July 21, 2005

As noted, the RO increased the disability rating for both the 
right and left elbow from 10 percent disabling to 20 percent 
disabling for both elbows effective July 21, 2005.  The 
veteran essentially contends his elbow condition was worse 
than recognized by VA.  As noted above, the Board has found 
that a 30 percent disability rating for the right elbow 
effective from August 1, 1996, to July 20, 2005 is 
appropriate.  Thus, the Board will determine whether the 
evidence supports a finding that a disability rating in 
excess of 30 percent is warranted after July 21, 2007, for 
the right elbow, and whether a disability rating in excess of 
20 percent is warranted after July 21, 2005, for the left 
elbow.

The increased evaluation granted by the RO was based on a 
July 2005 VA examination report which indicates that the 
veteran complained of elbow pain for which he constantly 
wears pads, and frequent feelings of cramping in the hands.  
The examiner noted a somewhat limited range of motion of the 
right elbow of 5-to-110 degrees, with pain at the extremes.  
The examiner further noted normal range of motion in the 
hands, but indicated that there was evidence of "somewhat 
reduced strength of the musculature controlled by the ulnar 
nerve."  The examiner concluded that, with regard to the 
July 2003 EMG studies, "the present physical findings 
(reproducible parasthesias) are at variance with [the July 
2003 EMG studies] and continue to present significant 
problems to the veteran . . . these problems are relatively 
disabling."  

The veteran has submitted new evidence in support of his 
claim.  A March 2007 report by Dr. S.S., M.D., indicates the 
test results of an EMG of the bilateral upper extremities is 
abnormal, but "it does not appear that it is severe in 
nature."  An April 2007 report from Dr. P.C., M.D., states 
that the veteran complained that experiences numbness and 
tingling which wakes him at night and will occasionally cramp 
after activity.  He also complained that when he rested his 
elbows on a hard surface, the numbness and tingling would 
increase.  Dr. P.C. stated that there was tenderness to 
palpation over the "medial epicondyle on the right with 
increased tenderness over the proximal forearm ulnar 
aspect."  A May 2007 report by Dr. P.C. states that the 
veteran underwent a "right ulnar nerve decompression, 
release and neurolysis at the elbow."  Finally, a December 
2007 report from Dr. S.S. states that the veteran has "been 
experiencing lot of pain and paresthesia in both upper 
extremities."  Dr. S.S. also stated that "it does not 
appear that any of the pain medications he is trying is 
helping him significantly."  Dr. S.S. also stated it did not 
appear that the veteran's recent surgery helped in any 
significant way.  

With regard to the right elbow, a 40 percent evaluation is 
warranted for severe incomplete paralysis of the ulnar nerve 
of the major upper extremity.  Based on the evidence of 
record, the Board finds that the veteran's right elbow 
condition was significantly worse than what the currently 
assigned 30 percent disability rating encompasses.  The Board 
notes that the July 2005 examiner noted that the veteran's 
disability was "relatively disabling," and presented 
"significant" problems for the veteran.  Dr. S.S. 
characterized the disability as "not severe."  Such 
characterization is similar to that of earlier examiners 
which provided the basis for the Board's decision that a 30 
percent disability rating was appropriate.  For those 
reasons, the Board finds that the preponderance of the record 
supports a conclusion that the veteran's right elbow 
condition does not meet the criteria for a disability rating 
in excess of 30 percent.

In passing, the Board observes that the RO evaluated the 
veteran's major extremity with a 20 percent disability rating 
despite the fact that Diagnostic Code 8616 does not provide a 
20 percent disability rating for a major extremity.  However, 
the Board's finding of a 30 percent disability rating 
resolves any potential prejudicial effect to the veteran.

With regard to the left elbow, the Board notes that there is 
nothing in the July 2005 or more recent medical evidence that 
indicates the left elbow is any better or worse than the 
right.  The Board observes that the left elbow is presently 
rated at 20 percent disabling or evaluated as a moderate 
disability for a minor extremity under the criteria of 
Diagnostic Code 8616.  The Board agrees.  The evidence does 
not come close to the criteria for a disability rating in 
excess of 20 percent.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As above, Fenderson is not for application in this case given 
the nature of the Board's decision.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's service-connected elbow disabilities have 
required surgery and are both status post operative.  The 
report of the July 2005 VA examination indicates that there 
is present a 12 cm., tender scar on the posterior aspect of 
the right elbow overlying the course of the ulnar nerve.  
There is also evidence of an 8 cm, tender scar on the 
posterior aspect of the left elbow overlying the course of 
the ulnar nerve.  Although not specifically stated, it is 
obvious from the record that these are surgical scars and 
this is included as part of the veteran's service-connected 
post-operative bilateral elbow disabilities. 

According to the criteria found in Diagnostic Code 7804, a 10 
percent evaluation is provided for scars that are superficial 
and painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  Ten percent is the 
maximum disability rating under Diagnostic Code 7804.

After having carefully considered the matter, the Board 
believes that a separate 10 percent disability rating is 
warranted for the surgical scar on the veteran's right elbow 
and a 10 percent disability rating is warranted for the 
surgical scar on the veteran's left elbow under 38 C.F.R. 
§ 4.25 and Esteban.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
disabilities.  


ORDER

Entitlement to an increased initial disability rating for 
service-connected low back pain with disc protrusion, in 
excess of 20 percent disabling between August 1, 1996, and 
July 20, 2005, and in excess of 40 percent disabling after 
July 21, 2005, is denied.

An increased disability evaluation of 30 percent is granted 
for service-connected right elbow cubital tunnel syndrome, 
subject to governing regulations concerning the payment of 
monetary benefits.

Entitlement to an increased initial disability rating for 
service-connected left elbow cubital tunnel syndrome in 
excess of 10 percent disabling between August 1, 1996, and 
July 20, 2005, and 20 percent disabling after July 21, 2005, 
is denied.

A separate 10 percent rating is assigned for a tender and 
painful scar of the right elbow under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

A separate 10 percent rating is assigned for a tender and 
painful scar of the left elbow under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


